PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/306,255
Filing Date: 30 Nov 2018
Appellant(s): EASON et al.



__________________
Johnathan A Pratt (41255)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 24, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated November 24, 2020 from which the appeal is taken have been modified by the amendment of 5/17/2021 as set forth in the (second) Advisory Action dated 5/21/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following two grounds of rejection are applicable to the appealed claims:

Claims 1,2,4-8,10-13,18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014), in view of Camplisson et al., “Two-ply channels for faster wicking in paper based microfluidic devices” LAB CHIP, Vol. 15 pp 4461-4466 (2015), Sun et al., “Design and fabrication of microfluidic channel using dry film photoresist for air sampling application” Proc. ICSICT2014, pp 1-3 Guilin, China (presented 10/2014), Bemate et al. 20140174994, De Lange, “Reinventing protein microarrays: multiplexed analysis in clinical samples” Thesis ETH Zurich No. 22761 (121 pages) (2015) and He et al., “Engineering fluidic delays in paper based devices using laser direct writing”, Lab Chip Vol.
Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014) teaches a UV laser based scanning exposure device using a laser emitting at 266 nm (pulsed), 405 nm (cw) or 375 nm (CW) which includes a xyz-translational stages as means for translation of the paper at 0.05 to 10 mm/s and solvent development means illustrated in figure 2. Control of the exposure parameters (laser power/energy density and the scanning speed of the translation can be used to control the widths 
Camplisson et al., “Two-ply channels for faster wicking in paper based microfluidic devices” LAB CHIP, Vol. 15 pp 4461-4466 (2015) teaches that paper based micropads with channels 2 mm wide and 0.2 mm (200 microns) high can wick liquids through short distances (<3 cm in minutes), but can take hours to travel longer distances of more than 5 cm. This limits the practical use of these devices. The use of open/hollow channels increased flow/wicking rate is known. The use of two ply paper channels to overcome these problems is taught using two sheets of chromatographic paper. With wax infused to form the hydrophobic walls. These are then bonded together as shown in figure IB and D. Figures 2A-C evidence much higher wicking rates for the two ply structures.
Sun et al., “Design and fabrication of microfluidic channel using dry film photoresist for air sampling application” Proc. ICSICT2014, pp 1-3 Guilin, China (presented 10/2014), teaches a dry film resist with a thickness of 50 microns. This can be folded (sic, applied) to glass, metals, plastic or itself without the spin coating process required by liquid resists. In the process of figure 3, 8 layers of Riston RSD200 resist are applied to the substrate using from a roll, it is pre-baked to increase adhesion, exposed through a mask, developed in 5% sodium carbonate and rinsed to distilled water. More layers can be used to increase the thickness, but the 
Bemate et al. 20140174994 teaches the use of two layers SU-8 coated on the same side of a silicon wafer which were exposed and developed to form a mold for a microfluidic device including channels [0097]
De Lange, “Reinventing protein microarrays multiplexed analysis in clinical samples” Thesis ETH Zurich No. 22761 (121 pages) (2015) teaches with respect to figure 3.1 that printing from both sides with wax reduces the line width of features, but there can be issues if these are not well aligned (page 23). Figure 4.1 shows a composite with four layers of nitrocellulose patterned with wax with different antibodies in each layer (page 40). Figure 4.4 shows a similar structure where all four layers of the wax patterned nitrocellulose are functionalized with rabbit IgG (page 44). The use of more than 4 layers is taught with ten layered stacks having been used experimentally (page 46). There are issues with alignment of the layers in the stack. Nitrocellulose does not require double sided printing, so there is a taper in the channel (page 24). The effects are discussed with respect to figure 4.8, which shows the effect of the alignment of the misalignment, particularly with the spots/channels formed in the wax narrowing by ~60 microns from a 397 micron diameter at the top to a diameter of 337 microns at the bottom. The nitrocellulose is -120 micron thick (page 48).
He et al., “Engineering fluidic delays in paper based devices using laser direct writing”, Lab Chip Vol. 15(20) pp 4054-4061 (10/2015) teaches the use of a 405 nm laser with a -110 mW output was used to write a patterned fluidic channel in a photopolymer impregnated paper. The CW laser have a higher writing speed than the pulsed laser. The exposed structure is shown in figure 1 with figure ID shown the added 8 ply of paper in the 3 mm x 5 mm wicking 
It would have been obvious to one skilled in the art top modify the processes of forming fluidic devices using scanning exposure of Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014) by providing two or more layers of SU-8 photoresist impregnated paper to increase the thickness of the channel formed and increase the flow rate as taught by Camplisson et al., “Two-ply channels for faster wicking in paper based microfluidic devices” LAB CHIP, Vol. 15 pp 4461-4466 (2015) with a reasonable expectation of being able to perform the exposure from one side based upon the teachings of Bemate et al. 20140174994, Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014) and He et al., “Engineering fluidic delays in paper based devices using laser direct writing”, Lab Chip Vol. 15(20) pp 4054-4061 (10/2015) regarding exposure from one side and having the benefit of the individual SU-8 impregnated layers having a highly uniform thickness determined by the thickness of the impregnated paper and proper alignment between the pathways formed in different layers due to the concurrent exposure through the multiple layers which avoids the alignment and tapering issues observed in the laminated wax impregnated nitrocellulose layers of De Lange, “Reinventing protein microarrays multiplexed analysis in clinical samples” Thesis ETH Zurich No. 22761 (121 pages) (2015) and the composite layers forming sidewalls 
The teachings of Camplisson et al., “Two-ply channels for faster wicking in paper based microfluidic devices” LAB CHIP, Vol. 15 pp 4461-4466 (2015) clearly establishes the benefit increasing the flow/wicking rate by increasing the size of the channel by doubling the thickness of the paper used to form the channel which naturally results in decreased time for the test using the resulting fluidic device. The use of composite resist formed by laminating more than one resist is also clearly known in the fluidic art as evidenced by Sun et al., “Design and fabrication of microfluidic channel using dry film photoresist for air sampling application” Proc. ICSICT2014, pp 1-3 Guilin, China (presented 10/2014) and Bemate et al. 20140174994. This composite addresses the limitations argued.

Claims 1,2,4-8,10-14,18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014), in view of Camplisson et al., “Two-ply channels for faster wicking in paper based microfluidic devices” LAB CHIP, Vol. 15 pp 4461-4466 (2015), Sun et al., “Design and fabrication of microfluidic channel using dry film photoresist for air sampling application” Proc. ICSICT2014, pp 1-3 Guilin, China (presented 10/2014), Bemate et al. 20140174994, De Lange, “Reinventing protein microarrays: multiplexed analysis in clinical samples” Thesis ETH Zurich No. 22761 (121 pages) (2015) and He et al., “Engineering fluidic delays in paper based devices using laser direct writing”, Lab Chip Vol. 15(20) pp 4054-4061 .
Martinez et al., “Diagnostics for the developing world: microfluidic paper based analytical devices”, Anal. Chem., Vol. 82(1) pp 3-10 (01/2010) teaches the fabrication of paper based microfluidic channels by impregnating them with photoresists such as SU-8 or SC, exposing the resist using a mask and developing the pattern (figure 1 and associated text, also methods of patterning paper section). Three dimensional microPADs are formed by taking the processed/developed resist impregnated polymer and laminating them with double sided adhesive tape with holes/opening in them between each of the resist impregnated paper layers (see figure 5 and associated text)
In addition to the basis above, it would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014), Camplisson et al., “Two-ply channels for faster wicking in paper based microfluidic devices” LAB CHIP, Vol. 15 pp 4461-4466 (2015), Sun et al., “Design and fabrication of microfluidic channel using dry film photoresist for air sampling application” Proc. ICSICT2014, pp 1-3 Guilin, China (presented 10/2014), Bemate et al. 20140174994, De Lange, “Reinventing protein microarrays:multiplexed analysis in clinical samples” Thesis ETH Zurich No. 22761 (121 pages) (2015) and He et al., “Engineering fluidic delays in paper based devices using laser direct writing”, Lab Chip Vol. 15(20) pp 4054-4061 (10/2015) by laminating the resultant devices with double sided adhesive tape with holes/opening in them between each of the resist impregnated paper layers (see figure 5 and associated text) to form three .

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Carrilho et al. “Paper Microzone Plates”, Anal. Chem., Vol. 81(15) pp 5990-5998 (08/2009) and Lv et al., “Integrated optofluidic-microfluidic twin channels: toward diverse application of lab-on-a-chip systems”, Nature Sci. Report., Vol. 6, article 19801 (01/2016) is withdrawn as claim 23 has been cancelled.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Carrilho et al., “Paper Microzone Plates”, Anal. Chem., Vol. 81(15) pp 5990-5998 (08/2009), in view of Camplisson et al., “Two-ply channels for faster wicking in paper based microfluidic devices” LAB CHIP, Vol. 15 pp 4461-4466 (2015), Martinez et al. WO 2010/022324 and Bemate et al. 20140174994.  This rejection is withdrawn as claim 23 has been cancelled.

Claims 42 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014), in view of Maejima et al. WO 2012/160857, Chisholm 20160089672 and He et al., “Engineering fluidic delays in paper based devices using laser direct .

Additionally claims 16,17,23 (cancelled) and 25 are no longer rejected under the headings below:

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014), in view of Camplisson et al., “Two-ply channels for faster wicking in paper based microfluidic devices” LAB CHIP, Vol. 15 pp 4461-4466 (2015), Sun et al., “Design and fabrication of microfluidic channel using dry film photoresist for air sampling application” Proc. ICSICT2014, pp 1-3 Guilin, China (presented 10/2014), Bemate et al. 20140174994, De Lange, “Reinventing protein microarrays:multiplexed analysis in clinical samples” Thesis ETH Zurich No. 22761 (121 pages) (2015) and He et al., “Engineering fluidic delays in paper based devices using laser direct writing”, Lab Chip Vol.  

Claims 16,17,23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014), in view of Camplisson et al., “Two-ply channels for faster wicking in paper based microfluidic devices” LAB CHIP, Vol. 15 pp 4461-4466 (2015), Sun et al., “Design and fabrication of microfluidic channel using dry film photoresist for air sampling application” Proc. ICSICT2014, pp 1-3 Guilin, China (presented 10/2014), Bemate et al. 20140174994, De Lange, “Reinventing protein microarrays:multiplexed analysis in clinical .

	Accordingly claim 25 is now considered allowable and claims 16 and 17 are now objected to as being dependent upon rejected claims.

2) Response to Argument

On page 7 of the Appeal Brief, the appellant argues that none of the references teach exposure to radiation after providing a stack of at least two layers of porous material impregnated with a radiation sensitive substance.  The appellant also argues on page 7-8 that none of the references teach the exposure to change the light sensitive substance from a first state into a second state in the at least two layers of porous material impregnated with a radiation sensitive substance.

The examiner agrees that these aspects of the claims are not anticipated, but continues to hold that it would have been obvious to provide two or more layers of  photoresist impregnated paper taught by Sones et al. as the porous material impregnated with a radiation sensitive substance (photoresist) as the increased channel thickness/depth formed by using at least two thicknesses of the photoresist impregnated paper of Sones et al. will increased the size of the channel and the flow rate as taught by Camplisson et al., “Two-ply channels for faster wicking in 

On page 8 of the Appeal Brief, the appellant argues that Sones et al. and He et al. each describe patterning a single layer of paper impregnated with photoresist/photosensitive material and do not provide a reasonable expectation of successfully performing the exposure from one side.  In response to appellant's arguments against the references individually or in pairs, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references including other references which are not addressed.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based upon additional other references and clearly does not rely upon Sones et al. or He et al. alone to evidence the exposure of multiple thicknesses of photoresist impregnated paper. The examiner does note that Figures 1 and 2 of Sones et al. and figure 2 of He et al. show the exposure of the resist impregnated paper from one side, with He showing the exposure through the entire layer by the 405 nm CW laser at both low and high fluences and depth control by controlling the fluence when using a 266 nm pulsed laser. As discussed above, the examiner has relied upon Sun et al. and Bemate et al. to provide clear motivation and likelihood of success by performing the simultaneous exposure of multiple layers of photoresist which would be realized by a similar exposure after laminating the photoresist impregnated paper.

	On pages 8-9 of the Appeal Brief, the appellant argues that Sun et al. and Bemate et al. use multiple layers of resist, but do not use resist impregnated paper.  The appellant asserts that these cannot provide any teaching regarding the stack/laminate of layers of porous materials impregnated with a radiation sensitive material of the claims.   The examiner disagrees, pointing to the use of photoresist impregnated paper as the porous material impregnated with a radiation sensitive material in Sones et al. and He et al., to form channels with the cured photoresist forming the channel walls in microfluidic devices and a similar formation of cured photoresist channel walls of microfluidic devices by laminating multiple layers of (pure) photoresist and exposing from one side through them in each of Sun et al. and Bemate et al. These photoresist multilayers of Sun et al. and Bemate et al. are exposed through the multiple layers from one side to form developable microfluidic channel images providing a reasonable expectation of success In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) also applies here.

On page 9-10 of the Appeal Brief, the appellant points out that Camplisson and DeLange pattern each of the paper layers individually as a single layer with wax or toner and then laminate them together. The appellant admits that these techniques are known, but is based upon assembly after patterning of each of the layers and therefore do not teach patterning after forming the stack/laminate of photoresist impregnated paper.  The examiner disagrees, pointing out that they evidence that the use of laminates of paper infused with sidewall forming material to form microfluidic devices is known in the art and that there are alignment problems with assembly after patterning the individual layers as described in DeLange, particularly with respect to figure 4.8 on page 48 (reproduced here). 

    PNG
    media_image2.png
    529
    737
    media_image2.png
    Greyscale


        
    PNG
    media_image3.png
    682
    364
    media_image3.png
    Greyscale
   
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) regarding the rejection including teachings from other references and the piecemeal treatment of the references also applies here.
 	On pages 10-11 of the Appeal Brief, the appellant argues that the multiple layers of photoresist used in Sun et al. and Bemate are not relevant to the multiple layers of porous material impregnated with a photoresist of the claims.  The examiner has responded to that above, establishing that the formation of multiple thicknesses of photoresist is known to facilitate the formation of deeper channels with smooth sidewalls without seams between the photoresist layers which increase the flow through the channels due to their increased size/depth/cross-section.  Additionally, the lamination the dry photoresist layers in Sun et al. establishes that lamination of dry photoresist layers to form a stack/composite is known in the art and the application of this technique to the photoresist impregnated papers would have been obvious as these dry photoresist layers are clearly self-adherent in the same manner as pure photoresist layers. 

	On page 11-12 of the Appeal Brief, the appellant argues that the examiner has ignored the difference in the physical (optical) characteristics of the photoresist infused paper of the claims and the layers of SU-8 photoresist due to the reduced transparency of paper or nitrocellulose which is evidenced in the Declaration of Professor EASON (of record March 12, 2021).  The declaration asserts that the portion of the exposure light/radiation absorbed by the paper or nitrocellulose porous matrix is not available to expose the photoresist, so exposure of the photoresist impregnated paper requires a greater fluence and the exposure depth in the photoresist impregnated paper is reduced relative to the layer of pure photoresist. 


	The appellant on page 12 argues that the open channel structures of Sun et al. and Bemate are completely different from those of the invention due to the presence of the porous material.   The appellant argues that the channels of Sun et al. are used for air sampling.  The examiner points out that they are microfluidic channels as evidenced by the title “Design and fabrication of microfluidic channel using dry film photoresist for air sampling application” (emphasis added).  The appellant also points out that the multilayer resist structures in Bemate are used as a mold.   Bemate is relevant to the microfluidic devices of the references applied as it is within this microfluidic device art and that the depth of the channels and sidewall shape of the channels is based upon the multilayered resists used to form the mold. The rejection states (in part) that it is obvious to form a laminate of multiple layers of photoresist impregnated paper and expose these from one side and cites Sun et al. and Bemate to establish that it is known to form channels in microfluidic devices using multiple layers of photoresist, that multiple dry resist layers can be 

	On page 13 of the Appeal Brief (1), the appellant repeats the argument that Camplisson teaches patterning before assembly/lamination.  As part of the response above, the examiner responds that Camplisson et al. evidences that the use of laminates of paper infused with sidewall forming material to form microfluidic devices is known in the art and that these are known to have an increased flow over single layer devices.

	On page 13 of the Appeal brief (2) , the appellant argues that the examiner has mischaracterized the multiple ply of He et al., The examiner agrees with the appellant’s statement that He et al. teaches these as a source pad for microfluidic devices and not the microchannel.  The examiner holds that it demonstrates that the use of multiple plys of (unimpregnated) paper is known in the microfluidic art and notes that there is relevance in the high flow of fluid in the unimpregnated paper laminate to the issue of paper filled channels of microfluidic devices.  The examiner also points to DeLange which uses multiple plys of paper with sidewalls stacked to form a channel with increased thickness due to the multiple plys as illustrated in figure 4.8.  


On page 13 of the Appeal Brief (5), the appellant states that the prior art references do not describe the formation of sidewalls without seams. The examiner points to the characterization of Sun et al. that “No obvious cracks between two layers of adjacent” photoresist (discussion of SEM image of figure 5b below figure 4 in right column of second page).  The high magnification  SEM images of the photoresist sidewalls in Figures 5b and 5c also do not shown any artifacts (seams, cracks or lines) from the use of 8 layers under magnification of 400x with the scale bar in the image being 300 m. 

On page 14 of the Appeal Brief (6), the appellant argues that He et al. used a lower fluence than used in the example on page 28 of the instant specification and is concerned with 

    PNG
    media_image4.png
    493
    314
    media_image4.png
    Greyscale

The pulsed laser emits at 266 nm and figure 2a clearly shows increased polymerization depth when a lower writing speed which results in a higher fluence as this is dependent upon both scan speed and average laser power (method 1 section right column page 4056).  This is also shown figure 4. 
    PNG
    media_image5.png
    231
    307
    media_image5.png
    Greyscale
.  The examiner holds that one skilled in the art would clearly appreciate that He et al. showing down the exposure and increasing the average laser power (per pulse) would increase the depth of the polymerization.  Figure 2b which 

	On page 14 of the Appeal Brief (6), the appellant points out that Sone et al. shows the effect of the width, not the depth of the as a function of scanning speed. The appellant argues that this teaching does not suggest exposure of multiple layers of photoresist impregnated paper or that this would solve any alignment issues with patterning and then laminating.   In response to appellant's arguments against the references individually or in pairs, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references including other references which are not addressed.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based upon further references and clearly does not rely upon Sones et al. evidence the exposure of multiple thicknesses of photoresist impregnated paper.  He et al., Sun et al. and Bemate each contribute to provide a reasonable expectation of being able to expose multiple layers of photoresist impregnated paper and clearly the exposure of all of the 

The appellant argues on page 14 of the Appeal Brief (7) that a mere desire to increase channel size does not lead one to the claimed invention. This argument ignores the express use of thickness increases by using multiple layers of material in Camplisson et al. as a means to achieve a larger channel size and increased flow and the illustrated channels in figure 4.8 on page 48 of DeLange using laminated sheets of paper impregnated with wax to define channels with channel height/depth defined by the number of sheets used in the lamination.

The examiner agrees with the appellant’s statement (8) that Sun et al. does not teach impregnation of Riston RSD200 resist into paper substrates (Appeal Brief at page 14). 

The appellant argues on pages 14-15 of the Appeal Brief (9)  that DeLange does not identify any solution to the alignment problem.  The alignment problem clearly comes from patterning the channels in the multiple layers and later assembling/laminating them.  Sun et al. and Bemate clearly laminate the photoresist layers and then pattern them simultaneously using the same exposure to form deeper microfluidic device channels.  There is no misalignment between the exposed areas of the stacked photoresists in the single exposure process.  This is evidenced in the SEM images in figure 5a-c of Sun et al. and the idealized illustration in figure 7 

On page 15 of the Appeal Brief (10 and 11), the appellant repeats the argument that the exposure of SU-8 in Bemate is entirely different from that required by SU-8 impregnated paper due to the absorption of the exposure light by the paper.  As discussed above, Sun et al. and Bemate clearly establish that it is known to form channels in microfluidic devices using multiple layers of photoresist, that multiple dry resist layers can be laminated to form the photoresist laminates and that these photoresist laminates can be exposed from one side through their entire depth, thereby providing a reasonable expectation of success in laminating photoresist impregnated papers and exposing the resulting laminates from one side through their thickness.  The examiner and the prior art of He et al. in figures 2 & 4 and the associated text clearly appreciate the absorption of the paper as the combined absorption of the paper and the impregnated photoresist.  The use of 266 nm pulse laser exposure allows control of the exposure depth as increasing fluence results in a greater exposure depth as illustrated in figure 2a, figure 4 and the associated text of He et al.  Comparing figure 2a and 2b of He et al, one skilled in the art clearly recognizes that changing the wavelength from 266 nm to 405nm is also a known means for ensuring penetration of the exposure through the entire depth of a photoresist impregnated paper structure. 

On page 15 of the Appeal Brief (12), the appellant argues that the declaration does not describe squeezing the polymer into the paper.  The portion of the declaration concerning this reads “In the case of Sun, where they use a solid photoresist film, it would be impossible to 

On page 15 of the Appeal Brief (13), the appellant argues that the structures of Sun et al. and Bemate are formed on solid substrates and do not pass through substrate and only are formed in the horizontal plane.  In response to appellant's arguments against the references individually or in pairs, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references including other references which are not addressed.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection is based upon further references and clearly does not rely (the structure of) Sun et al. or Bemate to anticipate the claims.  The rejection states “It would have been obvious to one skilled in the art top modify the processes of forming fluidic devices using scanning exposure of Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014) by providing two or more layers of SU-8 photoresist impregnated paper to increase the thickness of the channel formed and increase the flow rate as taught by Camplisson et al., “Two-ply channels for faster wicking in paper based microfluidic devices” LAB CHIP, Vol. 15 pp 4461-4466 (2015) with a reasonable expectation of being able to perform the exposure from one side based upon the teachings of Bemate et al. 20140174994, Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014) and He et al., “Engineering fluidic delays in paper based devices using laser direct writing”, Lab 

On pages 15-16 of the Appeal Brief (14,15), the appellant argues that neither of Sones et al. or He et al. describe transmission through multiple layers of photoresist impregnated paper.  As discussed previously, He et al. clearly appreciates the penetration of exposure light into the photoresist impregnated paper and evidences that the combined absorption of the paper and the impregnated photoresist at 266 nm allows control of the exposure depth using the fluence as increasing fluence results in a greater exposure depth as illustrated in figure 2a, figure 4 and the associated text of He et al.  Comparing figure 2a and 2b of He et al, one skilled in the art clearly 

On page 16 of the Appeal Brief (16), the appellant states that this point has been addressed previously and in the declaration.  The examiner refers to the responses to the arguments above and in the Advisory action of March 26, 2021 and reiterates that Sun et al. and Bemate clearly establish that it is known to form channels in microfluidic devices using multiple layers of photoresist, that multiple dry resist layers can be laminated to form the photoresist laminates and that these photoresist laminates can be exposed from one side through their entire depth, thereby providing a reasonable expectation of success in laminating photoresist impregnated papers and exposing the resulting laminates from one side through their thickness.

On page 16 of the appeal brief (17), the appellant argues that He et al. teaches using a reduced fluence exposure to reduce the penetration depth of the exposure into the photoresist impregnated paper.  He et al. clearly appreciates the penetration of exposure light into the photoresist impregnated paper and evidences that the combined absorption of the paper and the impregnated photoresist at 266 nm allows control of the exposure depth using the fluence as increasing fluence results in a greater exposure depth as illustrated in figure 2a, figure 4 and the associated text of He et al.  Comparing figure 2a and 2b of He et al, one skilled in the art clearly recognizes that changing the wavelength to 405nm is also a means for ensuring penetration of 

On pages 16-17, the appellant argues that the high scan rates in He et al. are not suitable for exposure of multiple layers of photoresist impregnated paper.  Comparing figure 2a and 2b of He et al, one skilled in the art clearly recognizes that changing the wavelength to 405nm is also a means for ensuring penetration of the exposure through the entire depth of a photoresist impregnated structure.  The 405 nm light used in He et al. or Sones et al. and shown as having a high penetration depth for photoresist impregnated paper even at low fluence in figure 2b of He et al. does not penetrate multiple layers of photoresist impregnated paper.  It is clear from He et al. that the 405 nm laser exposure apparatus has high penetration depth into photoresist impregnated paper even as low fluences and would clearly penetrate multiple layers of photoresist impregnated paper.  He et al. teaches scan rates of 0.1 to 1.5 mm/sec (page 4056, right column) which are slower than the 10 mm/s at 100 mW for the 405 nm used on page 28 of the instant specification.  Sones et al. uses a scan rate of  4-10 mm/sec at powers of 1-100 mW for the 405 nm exposure (page 4569, right column) and appears to embrace the scan rate and laser power used in the specification, with the lower scan rates (below 10 mm/s) at the same power inherently resulting in increased fluence during the exposure, which is taught by He et al as increasing the penetration depth of the exposure.  

On page 17 of the Appeal Brief (19), The appellant argues that the examiner has ignored that Camplisson teaches patterning and then laminating the layers. Motivation to increase the thickness of the channel formed and increase the flow rate as taught by Camplisson et al., “Two-

On page 17 of the Appeal brief, the appellant argues the number of references and impermissible hindsight based upon reconstruction on the basis of the specification. In response to appellant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).   In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On pages 17-20 of the appeal brief, the appellant discusses claim 25 and the fuller statement of rejection for claim 25 found in the interview summary of February 5, 2021.  The claim 25 is considered allowable.  The references of record do not anticipate or fairly teach the invention of claim 25, which requires exposure from both side with one side forming the channel and the other the channel floor or a floor/barrier with an opening to form a three dimensional channel network within a single ply of photoresist impregnated paper.

On pages 20-21 of the Appeal Brief, the appellant argues that Martinez teaches patterning and then laminating and so is similar to Camplisson and DeLange and so teaches away from the combination of references.  The examiner disagrees, pointing out that the double sided tape layers have only holes in tape which function as a barrier between the channel patterns in the photoresist impregnated laminates and so do not have as extreme alignment issues as when attempting to align layers with the same channel pattern discussed in De Lange.   It is clear form Martinez that the double sided tape has a different function from the photoresist impregnated layers, but is useful to combine them.   This would continue to be the case if the channels are formed of multilayers of photoresist impregnated paper asserted as obvious over the combination of Sones et al., “Laser-induced photo-polymerization for creation of paper-based fluidic devices” Lab Chip, 14 pp 4567-4574 (2014), Camplisson et al., “Two-ply channels for faster wicking in paper based microfluidic devices” LAB CHIP, Vol. 15 pp 4461-4466 (2015), Sun et al., “Design and fabrication of microfluidic channel using dry film photoresist for air sampling application” Proc. ICSICT2014, pp 1-3 Guilin, China (presented 10/2014), Bemate et al. 20140174994, De Lange, “Reinventing protein microarrays:multiplexed analysis in clinical samples” Thesis ETH Zurich No. 22761 (121 pages) (2015) and He et al., “Engineering fluidic delays in paper based devices using laser direct writing”, Lab Chip Vol. 15(20) pp 4054-4061 (10/2015) by the 

In response to appellant's argument on page 21 of the Appeal Brief, that the examiner has combined an excessive number of references (seven), reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  

The rejection of claims 16,17 and 25 under this heading is withdrawn. With respect to claims 16 and 17, the xyz-translation stage supporting the paper in Sones et al. inherently acts as a physical barrier, it not disclosed as having holes/openings for passage of fluid and there is no evidence that the photoresist paper becomes bonded to it during the exposure.  The status of claims 16 and 17 has been changed to “objected to”, as they are dependent upon rejected claims (1 and 14).  As discussed above, the examiner finds the arguments regrading claim 25 persuasive.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737  
July 1, 2021                                                                                                                                                                                                      

Conferees:

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.